        Case 3:18-md-02828-SI          Document 144        Filed 11/20/18     Page 1 of 11




November 20, 2018

VIA ECF
Hon. Michael H. Simon, U.S.D.J.
United States District Court
District of Oregon
Mark O. Hatfield U.S. Courthouse, Room 1527
1000 Southwest Third Avenue
Portland, Oregon 97204

               In re: Intel Corp. CPU Marketing, Sales Practices and Products Liability
               Litigation, Case No. 3:18-md-02828-SI

Dear Judge Simon:

       On behalf of the Plaintiffs’ Steering Committee, we respectfully submit this letter in
connection with the parties’ Joint Discovery Report. As discussed in the Joint Discovery Report
and detailed below, there are several discreet issues that remain in dispute.

        At present, no documents have been produced by Intel to Plaintiffs. As the Court expressed
at the initial June 15, 2018 conference, it had contemplated that Intel would produce relevant
documents prior to resolution of Intel’s Rule 12(b)(6) motion. Despite nearly 6 months since the
parties’ initial conference, we are informed that Intel has once again not even begun its review of
relevant documents for production, and now after months of delay seeks a stay of discovery again.

   I.       THE COURT SHOULD IMPOSE A DEADLINE FOR THE EXCHANGE OF
            RULE 26(A)(1) DISCLOSURES

         As contemplated by Fed. Rule of Civ. Proc. 26(a)(1) and Local Rule 26-1, Plaintiffs have
requested the identity of Intel’s custodians who possess relevant information, custodial and non-
custodial data sources, and the nature and scope of electronically stored information (“ESI”) since
at least June 2018 when the parties began conferring about appropriate pretrial orders. Inter alia,
Rule 26(a)(1) provides the parties shall disclose:

           The name and, if known, the address and telephone number of each individual likely
            to have discoverable information—along with the subjects of that information—that
            the disclosing party may use to support its claims or defenses; and

           A description by category and location of all documents, electronically stored
            information, and tangible things that the disclosing party has in its possession, custody,
            or control and may use to support its claims or defenses.
        Case 3:18-md-02828-SI          Document 144        Filed 11/20/18      Page 2 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 2

        This information is critical to timely and efficiently conduct discovery and thus generally
is required to be automatically disclosed at the outset of the case.

        On August 10, 2018, Intel disclosed that it had sent litigation hold notices to over 500
custodians believed to have knowledge relating to Plaintiffs’ allegations, and, further, that it has
worked with these custodians to identify key data sources beyond individual custodial files. The
legal hold notices were sent to custodians as early as January 2018, nearly one-year ago now. In
particular, Intel advised that the custodians fell within the following specific categories of relevant
information:

          Discovery of the side channel attacks and development of mitigations;

          Microarchitecture processor design dating back to 1995;

          Security vulnerabilities; and

          Advertising, marketing, pricing and sales information and data.

Annexed hereto as Exhibit 1 is a copy of an email chain between the parties regarding preservation
and disclosure of custodians, data sources, and relevant categories of discoverable information and
data.

         Significantly, Intel identified these custodians, categories of relevant information, and data
sources prior to Plaintiffs filing their Consolidated Class Action Complaint (“Complaint”) [Dkt.
No. 115] and prior to receiving Plaintiffs’ First Request for Production of Documents (“RFPs”).
After numerous requests, Intel has now agreed to disclose the list of custodians who received
litigation holds and provided information about the relevant knowledge they possess by December
7, 2018. Intel still has not disclosed the custodial and non-custodial data sources identified as
containing relevant information – despite Intel’s agreement to do so.

       Pursuant to Pretrial Order No. 4 (Order Establishing Protocol for Document Collection and
Production), the parties were required to meet and confer on (a) the identity and role of custodians
possessing relevant information from whom documents will be collected and produced; (b) search
methodology and search terms, if any, to be applied, and the use of technology assisted review
(“TAR”) or similar technologies; (c) any locations and descriptions of relevant data sources,
including custodial, non-custodial, and third-party documents; and (d) any applicable and
appropriate timeframes for the collection, review, and production of documents.

        On November 15, 2018, 11 months after Intel sent its legal hold notices and four months
after Intel first disclosed to Plaintiffs that it had identified over 500 custodians with relevant
knowledge, Intel served Plaintiffs with a list of 38 custodians it intends to use for purposes of
composing the corpus of documents to review. Intel designated the list confidential pursuant to
Pretrial Order No. 5. Intel has not provided sufficient information to discern what relevant
information these Group I custodians possess and over what period of time – especially given the
allegations in the Complaint go back to 1995.
         Case 3:18-md-02828-SI          Document 144        Filed 11/20/18      Page 3 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 3

        During the parties’ meet and confer conferences, Intel confirmed that there were many
additional custodians who possess relevant knowledge and from whom Intel has collected
documents and/or ran key word searches. Despite months of conferring with Intel, as Plaintiffs’
efforts to informally obtain this information have been protracted, it is necessary for the Court to
require Rule 26(a)(1) disclosures in order to facilitate a timely and efficient discovery process.
Without disclosures, Plaintiffs will not have necessary information to provide any meaningful
feedback or approval of the custodians from which Intel has collected documents.

        To the extent necessary in pursuit of the details, Plaintiffs are prepared to pursue a corporate
structure and ESI 30(b)(6) deposition to identify relevant employee custodians, teams and
departments, and learn about the manner and methods used by Intel to store and maintain
electronically stored information.

   II.        TECHNICAL INFORMATION CONCERNING THE ALLEGED DEFECT,
              INCLUDING    UNDERLYING      DESIGN,   DEVELOPMENT,    AND
              ENGINEERING       DOCUMENTS          REGARDING      INTEL’S
              IMPLEMENTATIONS OF SPECULATIVE EXECUTION, MEMORY
              ACCESS PROTECTION, AND SUPPORTING TECHNOLOGIES IN ITS CPUs
              IS RELEVANT TO PLAINTIFFS’ CLAIMS AND SHOULD BE PRODUCED

        In their First Request for Production of Documents (“RFPs”) served on October 3, 2018,
Plaintiffs seek production of technical information concerning the alleged defect, including
underlying design, development, and engineering documents regarding Intel’s implementations of
speculative execution, memory access protection, and supporting technologies in the subject
processors, which Plaintiffs allege gives rise to the vulnerability. See Exhibit A to Joint Discovery
Report, Plaintiffs’ RFP Nos. 2-4, 9, 11. These documents are central to all of Plaintiffs’ claims
and go to the heart of Intel’s liability. Intel, however, objects to Plaintiffs’ discovery in a seeming
attempt to limit responsive information to simply its knowledge of the exploits known as Spectre,
Meltdown and Foreshadow. Despite Intel’s objection, however, the requested discovery is
relevant to Plaintiffs’ allegations and should be produced.

   A. Intel’s unilateral limitation on the scope of discovery.

        Intel objects, on grounds of relevancy, to the production of technical documents concerning
the design, development, and engineering of Intel’s implementations of speculative execution and
memory access protection. In large part, Intel does this by re-defining and limiting the defect at
issue. More specifically, in the RFPs, Plaintiffs define the “defect” to mean the security
vulnerability created when Intel’s CPUs engage in speculative execution, causing information that
should remain secure from being rendered accessible to unauthorized use, including, but not
limited to,

         a.     Implementing a shared Cache design that does not (i) include any mechanism to
                ensure that sensitive or privileged information (or data concerning that information)
                was flushed once the processor determined it had unnecessarily or improperly
        Case 3:18-md-02828-SI          Document 144        Filed 11/20/18      Page 4 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 4

               accessed the Cache or (ii) provide any protection against Side Channel Attacks that
               access data that remaining in the Cache;

       b.      Implementing Speculative Execution in its CPUs such that it created a window of
               time during which an attacker could make unnecessary and unauthorized requests
               to access the Cache for information; and

       c.      The failure of its CPUs to flush unauthorized (e.g., exceptions) and unnecessary
               (e.g., mistakes) memory requests until such time as the processor was ready to retire
               the instructions in program order.

      Plaintiffs’ definition of the defect aligns with Plaintiffs’ allegations in the Complaint. See
Complaint, ¶¶ 2, 180, 222-223, 260.

        In its Responses, Intel objects to Plaintiffs’ definition of “defect” because Intel asserts its
“CPUs are not defective” and only the Meltdown, Foreshadow, and Spectre exploits “are at issue
in this litigation.” Intel’s Responses are, thus, “limited to those security vulnerabilities.” See
Exhibit B to Joint Discovery Report, Intel’s Response Nos. 2-4, 9, 11. Plainly, Intel’s narrow
interpretation of the “defect” as alleged by Plaintiffs to mean something entirely different than
what is alleged is untenable. That is because the defect as described in Plaintiffs’ Complaint and
RFPs expressly encompasses Intel’s underlying design, development, and engineering decisions
in connection with Intel’s implementations of speculative execution, memory access protection,
and supporting technologies in Intel’s CPUs. Despite Intel’s characterization, the security
vulnerability or defect in Intel’s CPUs is not Meltdown, Foreshadow, or Spectre. Rather, those
side channel attacks exploit the security vulnerability that existed in Intel’s CPUs to access
privileged data.

        Intel also argues that Plaintiffs’ discovery is irrelevant because Plaintiffs’ claims “sound[]
in fraud.” Id. Intel is wrong. The security vulnerability in Intel’s CPUs arises out of Intel’s design
and implementations of speculative execution and memory access protection, and these technical
documents go to the core of Plaintiffs’ allegations. It was these undisclosed Intel choices that
allowed the exploits to succeed.

        The Complaint makes plain that Intel’s knowledge and decisions concerning the design
and development of the subject chips are at issue. In the Complaint, Plaintiffs allege that the
attacks identified in 2018, dubbed Meltdown, Spectre, and Foreshadow, exploited undisclosed
vulnerabilities in Intel’s CPU design. Complaint ¶¶ 2, 167, 216. Plaintiffs allege that Intel
concealed material information regarding the defects when selling its CPUs that Intel knew to be
defective. Id. ¶ 346. Specifically, Plaintiffs claim Intel knew of its flawed implementations of
speculative execution and memory access protection that made information, which should have
remained secure and inaccessible to unauthorized use, accessible to unauthorized use. Id. ¶¶ 2, 6,
7, 222, 244-246, 248. Intel’s overly aggressive implementations created a vast security
vulnerability that could be accessed through a number of different exploits including Meltdown,
Foreshadow, and Spectre. Id. ¶¶ 2, 255-282. Plaintiffs claim that Intel knew, or was reckless in
not knowing, about these vulnerabilities. Id. ¶ 233, 254.
        Case 3:18-md-02828-SI           Document 144        Filed 11/20/18      Page 5 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 5

        For example, the Meltdown exploit got its name due to its ability to effectively dissolve
Intel’s informational barrier that protects privileged data, allowing an attacker to read sensitive
information like passwords, login keys, and encryption keys. Id. ¶ 255. Meltdown takes advantage
of the fact that Intel CPUs use speculative execution to fetch data before enforcing a privilege
check to confirm that the user is authorized to read such data. Id. ¶ 256. Plaintiffs allege Intel
purposefully sacrificed its CPUs’ security and implemented speculative execution and memory
access protection this way to make Intel CPUs faster. Id. ¶ 3, 222. Even though all major CPU
developers and manufacturers implement speculative execution, only Intel CPUs suffer from the
Meltdown exploit because only Intel implemented speculative execution and memory access
protection this way. Id. ¶ 265. Like Meltdown, the Foreshadow exploits are based on the fact
that Intel’s hardware speculates past permission checks, allowing a malicious process a window
of time during which it can steal sensitive information. Id. ¶ 266.

       It is Plaintiffs’ position that Intel’s failure to maintain the security of privileged information
during speculative execution created the security vulnerability that Meltdown, Foreshadow, and
Spectre exploited. Id. ¶¶ 219, 223, 245, 255-257, 266, 272, 276, 280, 281. Stated differently, the
Meltdown, Foreshadow, and Spectre exploits are impossible without Intel’s intentional and
overaggressive implementation of speculative execution and associated memory protection. For
example, as explained in paragraph 256 of the Complaint, Intel CPUs use speculative execution to
fetch data before enforcing a privilege check to confirm that the requesting user is authorized to
see such data. Similarly, as explained in paragraph 270 of the Complaint, Intel CPUs were
designed so that if the address translation process is prematurely terminated through a page fault,
the L1 cache lookup is still performed based on the physical address pointed to in the page table
(which is no longer the physical memory of the requesting process), and speculative instructions
are temporarily permitted to perform computations using privileged data that the process is
unauthorized to access from the cache. In both these instances, because of the undisclosed defects,
Intel CPUs improperly leave privileged information unprotected during speculative execution. Id.
¶ 245.

        Intel’s overaggressive implementations of speculative execution, memory access
protection, and supporting technologies trace back to when Intel first implemented speculative
execution in a manner that exposes privileged information to non-privileged access. Id. ¶ 5. While
the disclosure of these defects occurred in or about 2017/2018 in connection with the discovery of
Meltdown, Foreshadow, and Spectre, these vulnerabilities themselves were incorporated into
Intel’s CPU design far earlier – as early as 1995 – when Intel first introduced speculative execution
into its CPU design and associated memory protection. Id. ¶ 263. Accordingly, the design,
development, and engineering of speculative execution and associated memory protections since
1995 is highly relevant and may lead to the discovery of admissible evidence.1

1
  Courts that have considered the discoverability of design, development, and engineering
documents in the context of allegations of a defendant’s fraudulent omission of a known defect
hold that Plaintiffs are entitled such technical documents in discovery. See, e.g., Catalano v. BMW
of N. Am., LLC, No. 15-CV-4889 (KBF), 2016 WL 3406125, *7 (S.D.N.Y. June 16, 2016)
(rejecting the defendant’s arguments, the court found that plaintiffs’ requests for documents and
information relating to design and testing are highly material and “vital to allow [plaintiff] to prove
        Case 3:18-md-02828-SI        Document 144        Filed 11/20/18     Page 6 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 6

         Inter alia, Plaintiffs requested technical documents – together with documents reflecting
communications and discussions thereof – related to the development, design, or engineering of
Intel’s implementation of speculative execution in Intel’s CPUs, including:

              Copies of the microarchitecture specifications (MAS) and each redbook related to
               Intel’s defective CPUs;

              Each version of register-transfer language (RTL) code or hardware description
               language (HDL) code, such as Verilog HDL, VHSIC HDL, or Intel internal HDL,
               used to model, synthesize or construct any defective CPU; and

              Testing, validation, or other study involving speculative execution in the defective
               CPUs or the defect.

       Plaintiffs need these documents to prove their claims at trial. Much of what Plaintiffs
know about the likely cause of the security vulnerabilities at issue here are necessarily based
on opinions of experts and what has been written about Intel’s CPU. The foundation of that
information is limited to what Intel has elected to publicly disclose. To know the precise
algorithm that Intel operationalized in the chips with regard to speculative execution and
memory protection require production of Intel’s microarchitecture specifications (MAS), RTL
source code, microcode, the revision history of these sources, and other technical documents
including how security issues are handled. The documents will allow Plaintiffs to determine
what was done and when with regard to the vulnerability. The source code, in particular,
provides irrefutable evidence of how the hardware in Intel CPUs operates. Documents –
especially internal communications, memos, and design history changes – related to the
design and development of speculative execution will also inform Plaintiffs on whether the
security impact of deferred access privilege checks was ever considered, and the extent to
which Intel engineers were aware of the potential pitfalls.

        By limiting discovery to Meltdown, Spectre and Foreshadow, Intel necessarily obstructs
Plaintiffs’ discovery of Intel’s implementations of speculative execution, memory access
protection, and supporting technologies in its CPUs and correspondingly Intel’s knowledge of
the security vulnerability created thereby. There are many ways to implement speculative
execution and not all are susceptible to cache side channel attacks.



that the defects in fact existed so that he can establish that [d]efendants’ omissions
were fraudulent); Cholakyan v. Mercedes-Benz USA, LLC, No. CV 10-5944 MMM(JC), 2012 WL
12878362, *9 (C.D. Cal. Apr. 3, 2012) (consumers brought fraudulent omission claims against a
car manufacturer, alleging that the defendant knew at the time of sale that its vehicles contained
design and/or manufacturing defects that caused water leaks and flooding but concealed it;
reaffirming its earlier order, the court required the defendant to all documents relating to the
“original design,” and all “proposed or implemented modifications thereof,” for the water drainage
system).
        Case 3:18-md-02828-SI          Document 144         Filed 11/20/18     Page 7 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 7

   B. The requested documents to which Intel objects are “proportionate” to the needs of
      this litigation.

       Intel also objects on the basis of proportionality to producing technical information
concerning the alleged defect, including underlying design, development, and engineering
documents regarding Intel’s implementations of speculative execution, memory access protection,
and supporting technologies in the subject processors, which Plaintiffs allege gives rise to the
vulnerability. Intel’s Responses Nos. 2-4, 9, 11.

        Intel, however, cannot refuse discovery simply by making a boiler plate objection that the
discovery is not proportional to the needs of the case; it must explain why, using the factors
identified in Rule 26 of the Federal Rules of Civil Procedure. Rule 26 defines the scope of
discovery in federal district courts, explaining that, “[p]arties may obtain discovery regarding any
non-privileged matter that is relevant to any party's claim or defense and proportional to the needs
of the case.” Fed. R. Civ. P. 26(b)(1). Rule 26 identifies the following six factors the Court should
consider in making a proportionality determination: 1) “the importance of the issues at stake in the
action,” 2) “the amount in controversy,” 3) “the parties’ relative access to relevant information,”
4) “the parties’ resources,” 5) “the importance of the discovery in resolving the issues,” and 6)
“whether the burden or expense of the proposed discovery outweighs its likely benefit.” Id.

          The Committee Notes to the 2015 Amendments make clear that the proportionality Rule
does not “permit the opposing party to refuse discovery simply by making a boilerplate objection
that it is not proportional.” 2015 Committee Notes to Fed. R. Civ. P. 26. Although Rule 26 does
not address who bears the burden of establishing proportionality, the Committee Notes make
clear that the requesting party does not need to make a threshold showing of proportionality
before making a discovery request. See id. (explaining that the proportionality requirement “does
not place on the party seeking discovery the burden of addressing all proportionality
considerations”). The Committee Notes explain that, in addressing the proportionality factors,
the burden is on the party that is in the best position to address the particular factor. See id. (“A
party claiming undue burden or expense ordinarily has far better information -- perhaps the only
information -- with respect to that part of the determination.”); see also First Niagara Risk Mgmt.,
Inc. v. Folino, 317 F.R.D. 23, 28 (E.D. Pa. 2016) (explaining that “the burden is on [the
requesting party] to show that the material it requests is relevant to its claims, and, if that burden
is met, [the opposing party] must show that the factors in Rule 26 weigh in favor of our denying
[the requesting party’s] request for otherwise relevant information”).

        Here, while Intel does not even attempt to explain how such discovery is not proportional
to the needs of the case, all of Rule 26’s factors weigh heavily in Plaintiffs’ favor. The issues
discussed above and the documents sought by Plaintiffs are highly relevant to the claims and
defenses at issue. As described above, Plaintiffs allege that Intel knew of the security
vulnerability in its CPUs long before the side channel attacks – Meltdown, Foreshadow, and
Spectre – were publicly disclosed. The substantial issues relating to Intel’s design, development,
and engineering decisions in connection with Intel’s implementation of speculative execution,
memory access protection, and supporting technologies go back as far as 1995. Such information
          Case 3:18-md-02828-SI        Document 144        Filed 11/20/18      Page 8 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 8

is highly relevant and internal discussions of these subjects, whether contained in emails,
memoranda, or presentations, should be produced, together with the technical documents.

        It is also undisputed that the amount in controversy in this MDL, which concerns millions
of affected CPUs, is in the billions. Though information and documents are solely in the hands
of Intel, Intel has the financial wherewithal to perform the collection, review, and production for
the entirety of the relevant time period. Notably, Plaintiffs have agreed to a number of tools –
most prominently, deduplication and TAR – to minimize the volume of material to review.

       The requested information is relevant and proportionate to the needs of this case. Intel
should be so directed, and the subject discovery promptly produced. See RFPs 2-4, 9, 11.

   III.      INTEL SHOULD BE DIRECTED TO COMMENCE ITS TAR REVIEW ON A
             ROLLING BASIS AND NOT USE SEARCH TERMS BEFOREHAND

       There are two primary disputes between the parties concerning the proposed TAR protocol
and Intel’s review and production. The first concerns the timing of Intel’s review and production,
while the second involves the use of search terms in conjunction with TAR. Annexed hereto as
Exhibits 2 and 3 are copies of Intel’s TAR protocol and Plaintiffs’ comments to Intel’s TAR
protocol, respectively.

          A. Intel should start training the TAR tool and produce any documents not in
             dispute.

        Intel has been toying with using TAR ever since it filed its supplemental letter to the Court
on the parties’ pretrial order submissions [Dkt. No. 120]. Despite engaging a consultant, Maura
R. Grossman, and performing numerous “road testing” on the TAR tool, Intel has only committed
to using TAR for the 38 custodians disclosed to date (and possibly several others undisclosed or
unknown).

        But even then, it is Intel’s position that it will not begin training the TAR tool until after
the parties (with the Court’s assistance) resolve all of Intel’s objection to Plaintiffs’ Group I RFPs.
As described above, Intel has asserted substantial objections to the scope of discovery. However,
there is a set of materials that Intel does not dispute is relevant and responsive. There is no reason
not to begin the TAR process and producing those materials.

       It is approaching December, and Plaintiffs’ opposition to Intel’s Rule 12(b)(6) motion is
due on December 14, 2018. As expressed at the parties’ June 15, 2018 status conference, the Court
contemplated that Intel would have made a production by now – in advance of the briefing on the
Rule 12(b)(6) motion. Despite many months and many meet and confer conferences with Intel,
no documents have been produced by Intel to Plaintiffs.

        There is no legitimate reason to delay TAR review and production. Intel can educate the
TAR tool using the responsive documents not in dispute, and continue to educate the tool as
objections are resolved as to the scope of permissible discovery. This continuous learning will not
        Case 3:18-md-02828-SI         Document 144        Filed 11/20/18     Page 9 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 9

impact validation. The only justification asserted by Intel is the burden of training the TAR tool
over time. But Intel’s argument is untenable. Intel has already sought to serve objections to Group
II RFPs after the Court’s decision on its Rule 12(b)(6) motion instead of serving now and resolving
any objection to the RFPs, retrain the TAR tool, and review documents from custodians that may
overlap between Group I and Group II RFPs. . Intel is already contemplating training the TAR
tool over time. Having voluntarily taken such an approach to discovery, moving forward with
discovery now would not be prejudicial to Intel. Plaintiffs are entitled to production of relevant
and responsive documents that are not in dispute. Indeed, such documents should have already
been produced.

       B. Intel should not be permitted to use search terms before performing a TAR review

       Also troubling is that Intel’s suggestion to reserve the option to cull documents using key
word searches first, before running TAR. Even Intel’s consultant, Ms. Grossman, has opposed
using search terms prior to TAR as Intel has proposed.

        As explained by Plaintiffs’ consultant, Doug Forrest, in connection with the parties’
submission on the parties’ ESI protocol [Dkt. No. 118-2], in contrast to the 80% responsiveness
of TAR techniques, key word searches identify only 20-25% of responsive documents. If Intel
used key word searches prior to and in conjunction with TAR, then Intel would collect 20-25% of
responsive documents. Then Intel would perform TAR on the 20-25% resulting in a production
to Plaintiffs of 80% of the 25% or less than 20% of Intel’s total responsive document population.
That is simply not acceptable. Intel should not be permitted to use search terms in conjunction
with TAR.

        Use of search terms prior to TAR is an improper methodology to cull and then compose a
corpus of documents (proportionally to increase richness of relevant documents) to which TAR
will be applied, and therefore precision. As Pretrial Order No. 4 recognizes: “the Parties will meet
and confer regarding reasonable and appropriate methods to increase the relative precision or
proportion of relevant and responsive documents within the search results and production
sets." Pretrial Order No. 4, ¶ 4.

         Ms. Grossman and her partner, Gordon V. Cormack, have attacked this improper
methodology in an article, “The Implications of Rule 26(g) on the Use of Technology-
Assisted Review" (FCLR, 7:1, 2014) (annexed hereto as Exhibit 4), taking issue with an earlier
article, "The Implications of Rule 26(g) on the Use of Technology-Assisted Review" (FCLR, 7:1,
2013). The earlier article suggested that, “if done carefully and correctly, counsel can pre-cull the
ESI collection with keywords to improve its richness.” Ms. Grossman emphatically disagreed
with the authors on the use of search terms prior to TAR:

       As illustrated in this section, an obligation to enrich the collection would increase
       the complexity and cost of the review, while providing only the illusion of
       improved validation.… In order to enrich the collection, it would be necessary to
       discard the vast majority of the documents, at least some of which would almost
       certainly be responsive and, by virtue of being discarded prior to the TAR effort,
       Case 3:18-md-02828-SI          Document 144       Filed 11/20/18      Page 10 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 10

       never reviewed or produced.… As a consequence, it is entirely possible, as
       illustrated below, that a review effort achieving a higher recall on the enriched
       collection might actually find fewer responsive documents overall---and incur a
       higher level of uncertainty as to the quality of the result---than a review effort
       achieving a lower recall on the original collection.

Id. at 293 (emphasis added). In a hypothetical, Ms. Grossman states that TAR by itself has a 70%
recall rate while the recall of TAR preceded by keywords is only 56%. Ms. Grossman makes the
further point that calculation of recall in both instances has to be done by sampling the same
original collection, i.e., the one that existed prior to keywords: “A valid comparison demands that
both recall values be derived from the original collection, in which case we see that, in this simple
example, the recall of TAR alone is 70%, while the recall of enrichment plus TAR is 56%.” Id. at
294.2

       Ms. Grossman posed the following hypothetical:

       Even if each phase, alone, excludes relatively few responsive documents, the
       combined effect can be substantial. Let us suppose in our hypothetical matter that
       the enrichment process were to discard 30% of the relevant documents (i.e., were
       to have a recall of 70%), the TAR process were to have a recall of 75%, and the
       final human review were to have a recall of 70%. These numbers, in isolation,
       might be considered reasonable, but consider the combined effect of all three phases
       on our example. Of 10,000 responsive documents in the original collection, 7,000
       (i.e., 70%) would be retained in the enriched collection. Of the 7,000 responsive
       documents in the enriched collection, 5,250 (i.e., 75%) would be retained in the
       review set. Of the 5,250 responsive documents in the review set, assuming that none
       were withheld as privileged, 3,675 (i.e., 70%) would be identified for production.
       Accordingly, the recall of the end-to-end review effort would be 36.75% (i.e., 3,675
       of the original 10,000 responsive documents). Id.

       Simply put, key word searches should not be used prior to or in conjunction with TAR.



2
  Relatedly, Ms. Grossman has also opposed TAR validation based upon sampling a key word
population, as Intel proposed. Ms. Grossman has advocated for “end-to-end” validation of the
entire process beginning once the original collection has been defined and ending after manual
review:

       Validation, we argue, should apply to the end-to-end review, starting with the
       original collection and ending with the production set, regardless of which, if any,
       of the steps are deemed to be “TAR.” That is, validation must account for all
       responsive documents excluded by the review, whether before, during, or after
       “TAR”; or even when traditional review methods are applied.

Id. at 300 (emphasis added).
       Case 3:18-md-02828-SI          Document 144         Filed 11/20/18     Page 11 of 11

Hon. Michael H. Simon, U.S.D.J.
November 20, 2018
Page 11

       C. INTEL’S RENEWED EFFORT TO STAY DISCOVERY SHOULD BE DENIED

         Intel had already requested a stay of discovery in its initial case management proposal [Dkt.
83]. At the June 15, 2018 conference, the Court rejected Intel’s request and advised the parties
that it would not stay discovery pending Intel’s motion to dismiss. Despite the Court’s direction,
and after months of foot dragging, Intel seeks to stay discovery once again.

        This case is not the case against AMD. A simple comparison of the two complaints show
that Plaintiffs’ allegations against Intel are substantially different. Indeed, it appears that among
all major CPU manufacturers, only Intel CPUs suffer from the Meltdown and Foreshadow exploits
because only Intel implemented speculative execution and memory access protection in a way to
allow that prioritized speed over user’s privileged information. Id. ¶¶ 265-266.

        Indeed, Plaintiffs’ Complaint does not suffer from the deficiencies the court in AMD
highlighted, and Intel’s invitation to the Court to revisit its earlier decision on the stay request
based on different allegations against another manufacturer is vacuous. A comparison of the AMD
court’s decision dismissing the complaint with leave to amend to Plaintiffs’ Complaint here shows
that Plaintiffs have pled their claims and answered all the concerns/issued raised by the AMD
court.

       This Court will decide Intel’s motion to dismiss based on the allegation in Plaintiffs’
Complaint at the appropriate time. This Court denied Intel’s previous request to stay discovery,
and there is no reason to revisit that decision now.

       For all of the foregoing reasons, Plaintiffs respectfully request that the Court direct Intel to
commence production in accordance with the proposed TAR Protocol, set a near term deadline
for exchange of Rule 26(a)(1) disclosures to be exchanged, and direct Intel to produce
technical documents regarding the design, development, and engineering of Intel’s
implementations of speculative execution, memory access protection, and supporting
technologies in its CPUs.


                                      Respectfully submitted,




 Christopher A. Seeger, Esq.                                   Rosemary M. Rivas, Esq.
